                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

SAFECO Insurance Company of America,            )
                                                )
                                   Plaintiff,   )     Civil Action No. 8:18-2943-BHH
                                                )
                    vs.                         )
                                                )        OPINION AND ORDER
Marcus Vickers,                                 )
                                                )
                                Defendant.      )
                                                )
________________________________                )

       This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Jacquelyn D. Austin made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On April 24, 2019, the

Magistrate Judge issued a Report and Recommendation (“Report”) recommending that the

parties’ motions for summary judgment (ECF Nos. 12 & 21) be granted on the issue of

whether the Court should appoint an umpire to resolve the differences between the parties’

appraisers regarding the amount of loss to which Defendant is entitled under the

homeowner’s insurance policy in question. (See ECF No. 29 at 5-7.) This issue is

uncontested between the parties, and the Court grants the motions for summary judgment

accordingly. The Magistrate Judge also recommended that the Court direct the parties to

submit ex parte lists of umpire candidates, from which the Court could choose the umpire

who will ultimately resolve the disputed valuation of loss. (Id. at 7.) The Magistrate Judge

advised the parties of the procedures and requirements for filing objections to the Report.

No objections were filed. Pro se Defendant Marcus Vickers subsequently replied with a

list of umpire candidates. (ECF No. 33.)
                                  STANDARD OF REVIEW

         The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility for making a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The

Court must make a de novo determination of those portions of the Report, or specified

proposed findings or recommendations to which specific objection is made. 28 U.S.C. §

636(b)(1)(C). The Court may accept, reject, or modify, in whole or in part, the Report or

may recommit the matter to the Magistrate Judge with instructions. Id. In the absence of

a timely filed objection, a district court need not conduct a de novo review, but instead must

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). De novo review is also “unnecessary in . . . situations when a party makes general

and conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982).

         Neither party filed objections and the time for doing so expired on May 8, 2019. In

the absence of objections to the Magistrate Judge’s Report, this Court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983). Rather, the Court need only satisfy itself that there is no clear

error on the face of the record. Diamond, 416 F.3d at 315. Pro Se Defendant Marcus

Vickers, submitted a list of umpire candidates (ECF No. 33) as suggested by the

Magistrate Judge. Plaintiff, in its motion for summary judgment (ECF No. 12) and in its
response to the Defendant’s motion for summary judgment (ECF No. 26), requests that the

Court name Jeff Shelley as the umpire for this action, but did not make another

submission.

      After thorough review of the Report, the record, and the applicable law, the Court

finds no error. Accordingly, the Report is adopted and incorporated herein by reference.

It is therefore ORDERED that the parties’ summary judgment motions (ECF Nos. 12 & 21)

are GRANTED.

      It is further ORDERED that Mr. Gene ‘Wesley' Barber of Carolina Claims Consulting,

is appointed as umpire in this matter. The parties bear responsibility for contacting Mr.

Barber at 844-232-5246, wesley@carolinaclaimsconsulting.com, 227 West 4th Street,

Charlotte, North Carolina 28202. The parties further bear responsibility for notifying the

Court when the disputed insurance matters are resolved and this case can be dismissed.

      IT IS SO ORDERED.

                                                  /s/Bruce H. Hendricks
                                                  United States District Judge

July 2, 2019
Charleston, South Carolina

                                          *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to Rules 3

and 4 of the Federal Rules of Appellate Procedure.
